Russell, J.
1. The city court of Quitman has jurisdiction to try warrants to eject intruders. Acts 1904, p. 188; McDonald v. Vaughn, 130 Ga. 398. A warrant to eject an intruder is similar in nature to a warrant brought to dispossess a tenant holding over, and does not involve title to the land; for the reason that possession is the only subject of controversy, and the award of possession the only result of the litigation. Harper v. Tomblin, 127 Ga. 390 (60 S. E. 1060).
2. There was no error in admitting in evidence the admissions of the party under whom the defendant claimed possession, as contained in her petition filed in1 another court, even though the petition was not verified. Lamar v. Pearre, 90 Ga. 377 (17 S. E. 92).
3. “Possession under a,duly recorded deed will be construed to extend to all the contiguous property embraced therein.” Civil Code of 1895, § 3587. Consequently there was no error in allowing a witness who was shown to have been for a period exceeding seven years in possession' of the entire lot, including the property of which the defendant was in possession, to testify to the fact of his. possession and the nature of that possession.
4. There was no error in admitting in evidence a lease attested by an attorney of one of the parties. An attorney at law who has no financial interest in the subject-matter is not disqualified or incompetent to attest ' as a subscribing witness a paper beneficial to his client. Austin v. Southern Home B. & L. Asso., 122 Ga. 439(6), 448 (50 S. E. 382).
5. Recovery from a mere intruder can be had upon prior possession alone. McCabe v. Kendrick, 44 Ga. 608 (3). In view of the evidence of the prior possession of the plaintiff, the judgment was authorized, if not demanded, and there was no error in refusing a new trial.

Judgment affirmed.

Warrant to eject intruder; from city court of Quitman — W. H. Lane Jr., judge pro hac vice. April 28, 1910.
Grover O. Edmondson, for plaintiffs in error.
Branch & Snow, contra.